DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 9/2/2022.
	Claims 1-21, 23-30 are pending.
	Claims 1-5, 7-8, 10, 12-13, 17-21, 23-30 have been  amended.
Applicant’s election without traverse of  the species of 18s rRNA in claim 6; the species of TE buffer in claim 7; the species of proteinase K in claim 10; the species where the first detectable label, the second detectable label, and the third detectable label are the same of claim 16; the species of claim 17 where the method comprises a step of dissociating and removing the first detectable probe from the extended capture probe prior to hybridizing the extended capture probe with the second detectable probe; the species of claim 24 where generating the RIN score for the fixed biological sample comprises a score between 1 and 10 and wherein the RIN score of 7 or greater is indicative of RNA of sufficient integrity suitable for downstream applications; and the species of an FFPE tissue section in claim 27 in the reply filed on 5/9/2022 is acknowledged.
Claims 23, 25 and 29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.
Claims 1-21, 24, 26-28 and 30 are being examined.
Priority
	The instant application was filed 02/11/2022 as a continuation of PCT/US2021/033599 filed 05/21/2021 which claims priority from provisional application 63029151 , filed 05/22/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2022  and  5/26/2022 are being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 has been amended to recite, “total area.”  However, review and searching of the specification did not reveal antecedent basis for this limitation.
Response to Arguments
This is a new grounds of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
Claims 1-21, 24, 26-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “wherein the detecting comprises measuring the first detectable label as a percentage of total area of the fixed biological sample, thereby determining the spatial fragment DV number of the first detectable label fixed biological sample.”  The response asserts support for the amendment can be found on page 24  line  20 to page 25.  This argument has been thoroughly reviewed but is not considered persuasive as the cited portion is drawn to “spatial distribution value (DV) heatmap.”  Based on the teachings of the specification a “spatial distribution value (DV) heatmap” is different than a spatial distribution value (DV) number.
The specification further asserts that example 3, figures 6A-6D and 7A-7D provide basis for the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as example 3 requires removal of rRNA which is what is required to be detected in the instant claims.  Further the cited portion is drawn to “spatial distribution value (DV) heatmap.”  Based on the teachings of the specification a “spatial distribution value (DV) heatmap” is different than a spatial distribution value (DV) number.
Further, the specification on pages 22-23 asserts, “refers to a measurement of  nucleic acid integrity in a biological sample (e.g., FFPE biological sample) obtained from a  spatial fragment DV assay (Zhao, Y., et al, Robustness of RNA sequencing on older  formalin-fixed paraffin-embedded tissue from high-grade ovarian serous adenocarcinomas.  PloS One, 14: e0216050 (2019))”  Thus the specification does not teach how to calculate or determine a spatial fragment distribution value DV.  While Zhao recites DV50, DV100, DV200, Zhao does not specifically define how to calculate a spatial fragment distribution value DV based solely on hybridization as claimed.  Further the method of Zhao does not specifically teach steps (a)(i)-(vi), but use RNA sequencing to determine length of the RNA.  Finally spatial fragment DV does not appear to be an art accepted term.
Thus the instant amendment is new matter.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 24, 26-28 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the detecting comprises measuring the first detectable label as a percentage of total area of the fixed biological sample, detecting the first detectable label, thereby determining a spatial fragment DV number of the first detectable label.”  The specification on page 24 line 20 to page 25 , example 3 and figures 6 and 7  teaches  “spatial distribution value (DV) heatmap” is a percentage of area in which one or more label is detected.”  Further the claim appears to be defining  “spatial distribution value (DV) number” as detecting comprises measuring the first detectable label as a percentage of total area of the fixed biological sample, detecting the first detectable label. However, in view of the comprising language of the detecting the metes and bounds are unclear.  Further the specification identifies Zhao as teaching  “spatial distribution value (DV) number.” However, Zhao recites DV50, DV100, DV200, Zhao does not specifically define how to calculate a spatial fragment distribution value DV based solely on hybridization as claimed.  Further the method of Zhao does not specifically teach steps (a)(i)-(vi), but use RNA sequencing to determine length of the RNA.  Finally spatial fragment DV does not appear to be an art accepted term.  Further claim 30 requires the spatial fragment  DV number is a measurement of RNA degradation, which further make the claim confusing as  claim1 as amended does not explicitly require there is any measurement of RNA degradation.  Thus the metes and bounds of what is required is unclear.
Further claim 1 recites, “specifically hybridizes.”  Specifically hybridizes is a relative term.  The claim provides no standard by which to differentiate “specifically hybridizes” from nonspecifically hybridizes.  Review of the specification did not reveal antecedent basis for the limitation and thus also does not teach a standard to differentiate “specifically hybridizes” from nonspecifically hybridizes.
 Claim 2 recites, “further comprising determining a RNA integrity number spatial fragment DV number to determine RNA length for  RNA analysis..” The specification does not specifically teach or disclose how to determine a RIN score using the method steps of the claims.  The art of Schroeder (BMC Molecular Biology2006, 7:3) (similar to Zhao) suggest a method requiring isolation of RNA to determine RIN (RNA integrity number). RNA integrity is different than length.  The active steps of claim of claim 1 provide no specific limitations which require determination of length .  Thus it is unclear how claim 1 and 2 determine RNA length for RNA analysis.  
Claim 12 recites, “wherein the detecting comprises measuring the second detectable label as a percentage of total area of the fixed biological sample, thereby determining the spatial fragment DV number of the fixed biological sample..”  Claim 13 recites, “wherein the detecting comprises measuring the third detectable label as a percentage of total area of fixed biological sample, thereby determining a spatial fragment DV number of the fixed biological sample.”  Both claims 12 and 13 depend from claim 1.  Thus the metes bounds are unclear as claims 1, 12 and 13 require “determining a spatial fragment DV number of the fixed biological sample”  however they use different labels and different probes.  Thus it is unclear how the different “spatial fragment DV number” related to the fixed sample as there now appear to be 3 “spatial fragment DV number”.  Thus the metes and bounds are unclear.  
Claim 24 recites, “wherein generating the RNA integrity number  for the fixed biological sample comprises a number between 1 and 10 and selecting the fixed biological sample with a  RNA integrity number 
Claim 30 recites, “wherein the spatial fragment DV number is a measurement of RNA degradation in the fixed biological sample.”  The metes and bounds of claim 30 are unclear as claim 1 does not provide any step which explicitly provides for determination of RNA degradation or integrity.  Claim 1 recites, “wherein the detecting comprises measuring the first detectable label as a percentage of total area of the fixed biological sample, thereby determining [[a]] the spatial fragment DV number of the 
Response to Arguments
The response traverses the rejection in view of the amendments to claim 1.  While the amendment addressed some issues it further raised new issues as detailed above and thus is not persuasive.  
The response traverses the rejection in view of the amendments to claim 2.  While the amendment addressed some issues it further raised new issues as detailed above and thus is not persuasive.  
The response traverses the rejection in view of the amendments to claim 12-13.  While the amendment addressed some issues it further raised new issues as detailed above and thus is not persuasive.  
The rejections of claims 19-21 have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22, 24, 26-28 and 30  are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of determining a spatial fragment DV number.    This judicial exception is not integrated into a practical application because “using the determined spatial fragment distribution value (DV) number to determine the presence of RNA of sufficient integrity suitable for downstream applications of the fixed biological sample” is a mental step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because are not specific reagents requiring significantly more.
Claim analysis
The instant claim 1 is directed towards a method of determining suitability of a fixed biological samplRNA analysis , the method comprising: (a) determining a spatial fragment distribution value (DV) number for the fixed biological sample, wherein the determining comprises: (i) contacting the fixed biological sample with a substrate comprising a plurality of capture probes, wherein a capture probe of the plurality of capture probes comprises a capture domain that specifically hybridizes to  ribosomal RNA (rRNA) from the fixed biological sample; (ii) de-crosslinking one or more crosslinks in the fixed biological sample; (iii) permeabilizing the fixed biological sample under conditions sufficient to hybridize the rRNA to the capture domain; (iv) extending a 3' end of the capture probe using the rRNA as a template, thereby generating an extended capture probe; (v) hybridizing a first detectable probe to the extended capture probe, wherein the first detectable probe comprises (i) a sequence that hybridizes  to a first sequence present in a 3' region of the rRNA, and (ii) a first detectable label; and (vi) detecting the first detectable label, wherein the detecting comprises measuring the first detectable label as a percentage of total area of the fixed biological sample, thereby determining  the spatial fragment DV number of the  fixed biological sample; and (b) selecting the fixed biological sample with a spatial fragment DV number of 60 or greater  for RNA analysis.. The thereby and wherein clause and selecting steps are mental steps. .   
Steps (a)(i)-(a)(vi) are considered positive active steps.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 1, the claim recites, “wherein the detecting comprises measuring the first detectable label as a percentage of total area of the fixed biological sample, thereby determining  the spatial fragment DV number of the  fixed biological sample; and (b) selecting the fixed biological sample with a spatial fragment DV number of 60 or greater  for RNA analysis..”  This is an abstract idea or mental step. 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the absence of a deletion or under expression of the recited markers the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
Steps (a)(i)-(a)(vi) are considered positive active steps.
However, these steps are required steps to obtain data required to practice the claimed method.  The art of Zhou (WO2016168825), Frisen (WO2012140224), Zhao (PLoS ONE 14(5): e0216050( May 6, 2019) demonstrate these are routine and conventional.  
Response to Arguments
The response begins traversing the rejection by asserting the amendment has addressed the issues.  The response continues by asserting, “wherein the detecting comprises measuring the first detectable label as a percentage of total area of the fixed biological sample” is a positive active step.  This argument has been thoroughly reviewed but is not considered persuasive as, “measuring the first detectable label as a percentage of total area of the fixed biological sample” requires a calculation.  Further this is indefinite for the reasons of record and is not supported by the specification.  
The response continues by arguing the claims provide a specific combination of steps which result in significantly more.  This argument has been thoroughly reviewed but is not considered persuasive as the steps are data gathering steps required to provide data for the judicial exception.  Further the art of  Zhou (WO2016168825), Frisen (WO2012140224), Zhao (PLoS ONE 14(5): e0216050( May 6, 2019) demonstrate these steps are routine and conventional.  
The response further provides arguments with respect to Rapid litigation management.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims do not produce a specific product as the claims in Rapid Litigation management, but merely selects a fixed biological cells which is a mental step.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9-11, 19, 22, 26-28, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825), Frisen (WO2012140224), Zhao (PLoS ONE 14(5): e0216050( May 6, 2019)..
This rejection is set forth in view of the 112 issues set forth above.   Thus the claims are being given the broadest reasonable interpretation in view of the specification.  The amount of RNA and/or RNA integrity with respect to a spatial fragment DV number would set forth whether the fixed sample is suitable for further RNA analysis.  Further rRNA is ubiquitous in cells.
Attention is directed to MPEP 2129 [R-6], Admissions as Prior Art, which states in part:

I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART

A statement by an applicant >in the specification or made< during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988).

Further,  the courts have held information that an applicant admits is in the prior art "may be considered 'prior art' for any purpose, including use as evidence of obviousness under § 103." In re Nomiya, 509 F.2d 566, 570-71 (CCPA 1975).
		Applicant admits that Zhao teaches determination of spatial DV scores on pages 22-23).

Zhou teaches methods and compositions for profiling spatial distribution of biological molecules in a sample (abstract).  Zhou teaches the sample can be a FFPE fixed sample (0016).  Zhou teaches the nucleic acid can be  RNA including rRNA (0040).
	Frisen teaches a method of localized or spatial detection of nucleic acids in a tissue. Frisen teaches, “ In its simplest form, the invention may be illustrated by the following summary. The invention requires reverse transcription (RT) primers, which
comprise also unique positional tags (domains), to be arrayed on an object
substrate, e.g. a glass slide, to generate an "array". The unique positional tags
correspond to the location of the RT primers on the array (the features of the array).
Thin tissue sections are placed onto the array and a reverse transcription reaction
is performed in the tissue section on the object slide. The RT primers, to which the
RNA in the tissue sample binds (or hybridizes), are extended using the bound RNA
as a template to obtain cDNA, which is therefore bound to the surface of the array.
As consequence of the unique positional tags in the RT primers, each cDNA strand
carries information about the position of the template RNA in the tissue section. The
tissue section may be visualized or imaged, e.g. stained and photographed, before
5 or after the cDNA synthesis step to enable the positional tag in the cDNA molecule
to be correlated with a position within the tissue sample. The cDNA is sequenced,
which results in a transcriptome with exact positional information. A schematic of
the process is shown in Figure 1. The sequence data can then be matched to a
position in the tissue sample, which enables the visualization, e.g. using a
computer, of the sequence data together with the tissue section, for instance to
display the expression pattern of any gene of interest across the tissue (Figure 2).
Similarly, it would be possible to mark different areas of the tissue section on the
computer screen and obtain information on differentially expressed genes between
any selected areas of interest. It will be evident that the methods of the invention
result in data that is in stark contrast to the data obtained using current methods to
study mRNA populations. For example, methods based on in situ hybridization
provide only relative information of single mRNA transcripts. Thus, the methods of
the present invention have clear advantages over current in situ technologies. The
global gene expression information obtainable from the methods of the invention
also allows co-expression information and quantitative estimates of transcript
abundance. It will be evident that this is a generally applicable y available for
the analysis of any tissue in any species, e.g. animal, plant, fungus.)(page 6-7). Frisen teaches the RNA can be an rRNA (page 11, bottom). Frisen teaches FFPE slides were treated with proteinase K (page 77, FFPE Tissue).
Zhao teaches, “ We performed this study to determine whether it is feasible to perform RNA-Seq assays using FFPE-derived RNA obtained from 60 high-grade ovarian serous adenocarcinomas (plus 7 replicates) from SEER Residual Tissue Repositories (RTR) that were stored up to 32 years, and to develop some criteria to help understand which FFPE tissues may not yield useful RNA-Seq data.” (page 2, bottom)  Zhao teaches, “We also plotted DV200 and DV100 values against the percentage mapped RNA (Fig 3) in order to identify minimum requirements for the sample QC values. Though both DV200 and DV100 resulted in similar plots, DV100 provided greater resolution, making it the more suitable QC metric for highly degraded samples. Samples with DV100 below 40 resulted in poorer mapping of the sequenced RNA reads (percent mapping < 50), while samples with DV100 > 60.”  (page 9 bottom, top of page 10) 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to contact a fixed biological sample with substrate comprising capture probes, deparaffinization (de-crosslink) prior to sample (proteinase K treat), provide conditions to allow hybridization and elongation of rRNA with a detectable label and detect the detectable label to determine if the rRNA has a DV score of greater than 60 and thus is of sufficient quality to examine expression of additional genes or other RNA analysis.  The artisan would be motivated as Zhao,  Frisen and Zhou both teach methods of spatial detection of nucleic acids in fixed samples .  The artisan would have a reasonable expectation of success as the artisan is merely sing know methods to examine known nucleic acid sequences.  
With regards to claim 3, Frisen teaches cDNA generation by reverse transcriptase (page 5-6).
With regards to claim 4, Frisen teaches, “The tissue section may be visualized or imaged, e.g. stained and photographed, before 5 or after the cDNA synthesis step to enable the positional tag in the cDNA molecule to be correlated with a position within the tissue sample.” (page 6, top).
With regards to claims 5, Frisen teaches staining with hematoxylin and eosin (page 76, General histological staining of FFPE tissue sections prior to or post cDNA
Synthesis).
	With regards to claim 7,10 Frisen teaches FFPE slides were treated with proteinase K at 56oC (which is about 65oC) (page 77, FFPE Tissue)
	With regards to claim 9, Frisen teaches treatment with RNase H.  
Claim 22 is obvious over the prior art in view of the 112(b) issues with respect to spatial fragment DV number.  
With regards to claim 11, Frisen teaches, “after the reverse transcription step, and any residual tissue is removed (e.g. washed)” (page 34, lines 16-17).
With regards to claim 19, Frisen teaches capture domains of 11 to 35 nucleotides (page 18-19).
With regards to claim 26, Frisen teaches sequencing of the transcriptome (page 80).
With regards to claim 27, Frisen teaches FFPE samples (example 2).  
With regards to claim 28, Frisen teaches, “resolution at the cell group level is also of interest, for example to detect or distinguish a particular cell type or tissue region, e.g. normal vs tumor cells.” (page 27, bottom).
With regards to claim 30, Frisen teaches, “the sample should be treated so as to minimize the degeneration or  degradation of the nucleic acid, e.g. RNA in the tissue. Such conditions are well established in the art and the extent of any degradation may be monitored through nucleic acid extraction, e.g. total RNA extraction and subsequent quality analysis at various stages of the preparation of the tissue sample”. (page 30, top).
Response to Arguments
The response begins traversing the rejection by reproducing the amended claim.  As indicated in the rejection and the 112 rejections the amendment has introduced numerous 112 issues.  Thus the claims are being rejected in view of the broadest reasonable interpretation in view of the specification.
The response continues by noting that Zhou does not teach determination or calculation of spatial fragment distribution.  This argument has been thoroughly reviewed but is not considered persuasive as the instant rejection is an obviousness type rejection and Zhao teaches methods of calculating DV score as conceded by the specification on pages 22-23.
The response continues by asserting that Frisen does not fix the deficiencies of Zhou.  This argument has been thoroughly reviewed but is not considered persuasive as Zhao teaches methods of calculating DV score as conceded by the specification on pages 22-23.
Thus the rejection is maintained.
Claims 2, 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825),  Frisen (WO2012140224), Zhao (PLoS ONE 14(5): e0216050( May 6, 2019) as applied to claims 1, 3-5, 7, 9-11, 19, 22, 26-28, 30   above, and further in view of Schroeder (.BMC Molecular Biology2006, 7:3, pages 1-14).
The teachings of Zhou,  Frisen , Zhao are set forth above.
While Zhou,  Frisen , Zhao teach spatial detection of rRNA, Zhou and Frisen do not specifically teach the use of RNA integrity number (RIN) or detection of 18S rRNA..
However, Schroeder teaches, “Our results show the importance of taking characteristics of several regions of the recorded electropherogram into account in order to get a robust and reliable prediction of RNA integrity, Furthermore, it was demonstrated that the RIN can be correlated with the outcome of downstream experiments, i.e. by performing this quality assessment step users can prevent themselves from erroneous results and loss of money and resources.” (page 10, 1st column-2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the RIN number in the method of Zhou,  Frisen , Zhao.  The artisan would be motivated as Schroeder teaches it allows for determination of intact RNA correlated with outcome of downstream assays.  The artisan would  have a reasonable expectation of success as the artisan is merely combining known techniques.  
Further Schroeder teaches, “The height of the 28S peak contributes additional information about the state of the degradation process, i.e. during degradation, the 28S band disappears faster than the 18S band. Therefore, it allows detection of a beginning degradation.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to choose the 18S rRNA as the target for the assay of Zhou and Frisen.  The artisan would be motivated to target 18s rRNA as the art demonstrates the 18S rRNA is more stable than 28s rRNA.  The artisan would have a reasonable expectation of success as the artisan is merely selecting a specific rRNA known in the art from the genus suggested by Zhou and Frisen.  
With regards to claim 24, Schroeder teaches in figure 2m that RIN values of 10 are intact and 1 is totally degraded.  Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to select RIN values closer to 10 for downstream applications as the art demonstrates these values demonstrate more intact RNA.  The artisan would have a reasonable expectation of success as the artisan is merely using art known methods to examine integrity of RNA.
Response to Arguments
The response traverses the grounds for the reasons of record with respect to the independent claim.  These are not persuasive for the reasons of record.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825),  Frisen (WO2012140224), Zhao (PLoS ONE 14(5): e0216050( May 6, 2019) as applied to claims 1, 3-5, 7, 9-11, 19, 22, 26-28, 30   above, and further in view of Perocchi (Nucleic Acids Research, 2007, Vol. 35, No. 19 e128, pages 1-7).
The teachings of Zhou,  Frisen , Zhao are set forth above.
Zhou,  Frisen , Zhao do not specifically teaches the sue of actinomycin D during the extension of the capture probe.
However, Perocchi teaches, “Here we show that a standard reverse transcription reaction, used for the synthesis of DNA complementary to RNA templates, is a major source of artifactual antisense transcripts. We demonstrate this using an array that contains 6.5 million probes tiling both strands of the full genomic sequence of S. cerevisiae at an average of 8 nt intervals on each strand and a 4 nt offset of the tile between strands (7). We propose that ActD can be used in cDNA preparations during reverse transcription reactions for hybridization to microarrays, to generate clean transcriptome profiles.” (page 1, 2nd column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use actinomycin D in the method of Zhou,  Frisen , Zhao.  The artisan would be motivated as Perocchi teaches the use of actinomycin D decreases artifacts during reverse transcription.  The artisan would have a reasonable expectation of success as the artisan is merely using a known reagent to decrease artifacts.
Response to Arguments
The response traverses the grounds for the reasons of record with respect to the independent claim.  These are not persuasive for the reasons of record.
Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825), Zhao (PLoS ONE 14(5): e0216050( May 6, 2019), Frisen (WO2012140224) as applied to claims 1, 3-5, 7, 9-11, 19, 22, 26-28, 30   above, and further in view of Totet (J. EUKARYOT. MICROBIOL., 2003, pages 668-669) and Ebihara (British Journal of Dermatology 2009 161, pp1038–1044).
The thereby clause of are indefinite for the reasons of record.  The broadest reasonable interpretation is having RNA of sufficient quality to perform any assay including any additional mRNA.
The teachings of Zhou,  Frisen , Zhao are set forth above.
Zhou,  Frisen , Zhao do not specifically teach the use of primers 5’ of the first rRNA primer or a primer 5’ of a second rRNA primer.
However,  Totet teaches the use of nest PCR primers for comparison to real time PCR assays. (page 668, 1st column, 1st paragraph).  
Ebihara teaches detection of 28s rRNA by next PCR.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use  a second rRNA primers to the 5’ of the first rRNA primer  and a third rRNA primer 5’ of the second primer to examine the length of intact rRNA in the sample.  The artisan would be motivated as Ebihara and Tote demonstrate the use of next PCR was known, while Frisen teaches RNA degradation due to fixing was known.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods  for examination of known rRNA sequences.
With regards to claim 14-16, Frisen teaches FITC, Cy3 or Cy5.  (page 77, top).
With regards to claim 17-18, Frisen teaches, capture probe cDNA release (page 77, lines 24-33).
Claim 19-20 are indefinite.  However, Ebihara teaches amplification products of 137-650(table 2)..  Thus in view of the less that about language of the claims renders the claims obvious.
Response to Arguments
The response traverses the grounds for the reasons of record with respect to the independent claim.  These are not persuasive for the reasons of record.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825), Frisen (WO2012140224), Zhao (PLoS ONE 14(5): e0216050( May 6, 2019) as applied to claims 1, 3-5, 7, 9-11, 19, 22, 26-28, 30   above, and further in view of Zhao (USPGPUB 20060084078).
The thereby clause of are indefinite for the reasons of record.  The broadest reasonable interpretation is having RNA of sufficient quality to perform any assay including any additional mRNA.
The teachings of Zhou,  Frisen , Zhao are set forth above.
Zhou,  Frisen , Zhao do not specifically teach heating with EDTA. 
 However Zhao teaches, “[0030] The protein-DNA or protein-protein complexes can be disassembled using, for example, heat and/or a combination of Tris, EDTA, and detergent when cross-linking is effected by formaldehyde. Other methods of separating the complexes are available and can be readily.”
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use heated TE buffer  for sufficient time to remove crosslinking.  The artisan would be motivated to use TE and heat to remove crosslinks as Zhao teaches it is a method of removing crosslinking without enzymes or other chemicals.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one method of removing crosslinks for another.
Response to Arguments
The response traverses the grounds for the reasons of record with respect to the independent claim.  These are not persuasive for the reasons of record.
Summary
No claims are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634